Citation Nr: 1717566	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-09 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a right and left leg disorder, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a right and left knee disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right and left foot disorder, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for a low back disorder, as well as any associated neurological disorders in the lower extremities, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that, in pertinent part, denied service connection for a right hip and right leg disorder.  This matter also arises from a February 2010 rating decision of the San Diego, California, RO that denied service connection for a left leg disorder, right and left knee disorder, right and left foot disorder, low back disorder, and a psychiatric disorder.  The Veteran timely submitted notices of disagreement and perfected a substantive appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the April 2013 Appeal to Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a hearing before the Board appearing at his local RO.  In February 2017, the Veteran was notified that the requested hearing was scheduled for March 9, 2016.  Notice of the hearing was sent to his mailing address of record.  Notwithstanding the fact that the year of the scheduled hearing was incorrect in the notice letter, the letter was returned to the RO as undeliverable.  Additionally, the copy of the letter sent to the Veteran's representative was also returned as undeliverable.

The RO resent a notice letter with the corrected scheduled hearing date to a different address for the Veteran, but this also was returned to the RO as undeliverable.

A copy of a website from Lawyer.com was associated with the Veteran's claims file showing that the Veteran's representative had a different mailing address than that to which notice had previously been sent.  It is unclear from the record whether additional notice was sent to the Veteran representative at this mailing address as copies of such letters have not been associated with the claims file.

The Veteran has not withdrawn his request for a Board hearing.  As it is unclear whether the Veteran or his representative have received proper notice of the scheduled hearing, the Board finds that another attempt to schedule the Veteran for a Board hearing must be made.  To deny the Veteran the requested hearing would be prejudicial, as it would preclude him from exercising his right to a hearing on appeal.  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to verify the Veteran's current mailing address, to include contacting his representative or any other appropriate entity.  All efforts to confirm his current mailing address must be documented in the electronic claims file.

2.  The AOJ shall then schedule the Veteran for a Board hearing of his choice (Travel Board or videoconference); ensuring that he and his representative are each notified at the correct address.  A copy of the letters scheduling the Veteran for that hearing must be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




